DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 14 December 2020 have been fully considered but they are persuasive only in part.
First, the amendments to the claims overcome the objection to the specification in part, with the “estimated label” and the “sensor data receivers” still not having proper antecedent basis in the specification, and it even being unclear now in the claim context what the claimed “estimated label” might be referring to.1
Second, the claim objections have been overcome by applicant’s amendments, but new objections are raised for grammatical informalities in other claims.
Third, the rejections of the claims under 35 U.S.C. 112(b) are largely overcome by applicant’s amendments, with remaining issues dealt with below.
Fourth, while applicant’s arguments as to the patentability of the amended claims over the applied prior art are convincing, the examiner herein applies new (though previously cited) art (Sun et al., 2018/0314247) for showing the new claim limitations relating e.g., to the sending of the event set, the receiving of the model update information, and the updating of the object detection model.
Lastly, regarding the previous non-statutory double patenting rejections, while the examiner generally agrees with applicant’s analysis of claim scopes in two of the three co-pending applications (e.g., with 15/856600 apparently now being in an abandoned state, precluding any provisional rejection), the examiner disagrees with applicant’s conclusions as to “obviousness”.  For example, the Reference Application #1, now claims details relating to the global updating in claim 7, and the Reference Application #2, though e.g., narrower in claim scope than the present application (e.g., by claiming the two closed-loop adaptation scheme as noted by applicant, with the local adaptation additionally based on the associated confidence scores), now claims details related to the global updating in claim 1.  Accordingly, applicant’s arguments are not persuasive in these respects.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: antecedent basis for the estimated label of claims 4, 10, and 16, and the sensor data receivers of claim 13 should be provided in the detailed description, so that the meaning of the claim terms may be ascertainable (to one skilled in the art) by reference to the description, with the description being the dictionary for the claims. See MPEP 608.01 (o) and MPEP 608.01 (g).
Claim Objections
Claims 4, 10, and 16 are objected to because of the following informalities:  in the second to last lines of these claims, the phrase “if the estimated label being the same as” is apparently grammatically incorrect in context, and is understood by the examiner is the same as” for examination purposes.  Appropriate correction is required.
Claim Interpretation
Regarding the conditional/contingent clauses (again or still) introduced by the preposition “if” in claims 4, 5, 10, 11, 16, and 17, the examiner (again) applies the guidance of MPEP 2111.04, II., e.g., effectively reading those limitations out of the method claims.  (Applicant may change the “if” clauses to e.g., “in response to” or “when” clauses, if such be applicant’s intent, to show that the limitations should not be considered conditional/contingent, and are necessary limitations, whether in a method or system, in the reading of each of the claims.)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 5, 7 to 11, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 24, and in claim 7, line 24, “based on model update information” is unclear in that “model update information” has been previously recited in each of the 
In the second to last line of claim 4, in the second to last line of claim 10, and in the second to last line of claim 16, “the estimated label” is unclear with insufficient antecedent basis (e.g., is this referring to the determined label having the estimated confidence score[2], or to something else?  If so, it is unclear how the label, as opposed to the confidence score, is or is considered to be “estimated”.)  The phrase “estimated label” is thus unclear at all occurrences in the claims (e.g., in claims 4, 5, 10, 11, 16, and 17).
In claim 11, line 10, the colon (“:”) is unclear, and all lines subsequent to the colon (“:
Claim(s) depending from claims expressly noted above are rejected under 35 U.S.C. 112(b) by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 5, 7 to 11, and 13 to 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Blayvas (2018/0106885) in view of Zhang et al. (2015/0324658) and Sun et al.3 (2018/0314247).
Blayvas (‘885) reveals:
per claim 1, a method implemented on a computer having at least one processor [e.g., 125-145; wherein as described at paragraph [0053], the system level processing unit 145 “analyzes the information and derives more accurate information, for example by combining the information from more than one sensor in determining position and motion of any objects in the field of view of the sensors (110, 115, 120). By combining information, system 100 can overcome limitations that effect a specific type of sensor, for example poor visibility or other interferences.”], a storage [e.g., the memories obviously provided in conjunction with the processing units 125-145, for allowing them to process; and the buffers 410, 675], and a communication platform [e.g., interconnecting the processing units, buffers, sensors, etc.] for in-situ perception in an autonomous driving vehicle [e.g., the system 100 installed in autonomous vehicles], comprising:
receiving a plurality of types of sensor data acquired continuously by a plurality of types of sensors deployed on the vehicle [e.g., numerous sensors including a camera for video (110, 655), a radar (115), a sonar (120), and optionally multiple cameras with different settings or with the same settings to form stereo sensors, a LIDAR, communications transceivers, etc.; paragraphs [0052], [0055], etc.], wherein the plurality of types of sensor data provide information about a surrounding of the vehicle [e.g., paragraph [0057]]; 
tracking, in accordance with at least one object detection model [e.g., by means of the detection module 665], one or more items from a first of the plurality of types of sensor data acquired by one or more of a first type of the plurality of types of sensors [e.g., as shown in the frames in FIG. 6, for the object 630 detected by the video camera 665 or other sensor], wherein the one or more items appear in the surrounding of the vehicle [e.g., as would have been obvious, when the object (630) was related to driving and navigation (paragraph [0057]); see also paragraphs [0088] to [0104] e.g., describing an autonomous vehicle scenario with object detecting and tracking (paragraphs [0088], [0090], etc.)]; 
generating validation base data based on a second type of sensor data from at least one of a second type of the plurality of types of sensors [e.g., the data from the radar, etc., stored as raw data and used to determine inconsistent system responses, if any, in FIG. 5, for example between the camera’s object detection and the radar’s object detection; e.g., paragraph [0079], “raw data can be used for object detection or training of the object detector (confirming existence of a corresponding verification for the object)”]; 
labeling, automatically on-the-fly, the one or more items [e.g., as shown in FIGS. 6 and 7; e.g., paragraph [0086], “Images 600 together with identifying and labeling objects 630 in images deducted by the tracking procedure described above are tagged and stored in buffer 675 for further training of the detection module 665.”] via cross-modality validation [e.g., via the validation (at 515, 530, etc.) as shown in FIG. 5 before FIG. 6, as validating between subsystems such as between the camera’s object detection and the radar’s object detection] based on the validation base data to generate labeled one or more items [e.g., based on there obviously not having been inconsistent subsystem responses in FIG. 5 before FIG. 6; or if there were, that the inconsistent responses were obviously addressed (by the cross-modality validation) in FIG. 5, or by the (cross-temporal) validation in FIG. 6];
It may be alleged that Blayvas (‘885) does not disclose the explicit use of an “object detection model” e.g., in the detection module 665 or use of the validation base data (e.g., raw sensor data from one sensor) in conjunction with a second sensor type as claimed, although the examiner understands that i) object detection models were conventionally used for object detection at the time (and long before) the application was filed and ii) both the cross-modal validation of FIG. 5 and the cross-temporal validation in FIG. 6 together would have obviously been performed e.g., to train an 
The implemented or modified Blayvas (‘885) sensory systems and methods for autonomous devices also may not reveal details of the model update center and the sensing of events and receiving of information from the model update center e.g., for updating  the object detection model.
However, in the context/field of sensor fusion (e.g., as desired for the system level processing unit 145 by Blayvas (‘885)), Zhang et al. (‘658) teaches e.g., i) at paragraph [0101] that a model used to identify candidate objects at 1404 may be trained or developed with datasets having known target objects located therein (see also claim 8) and ii)  that in FIG. 14 that candidate objects may be identified (at 1404) in 2D camera images, and their confidence scores may be modified (boosted or decremented/lowered, e.g., for example, as by the equations Cfusion = CDPM+W*Cmorph or Cfusion = CDPM - α) depending on the presence (on non-presence) of a corresponding 3D blob in a 3D point cloud image, with the imaging information from each imaging device (e.g., the camera 1320 and the lidar device 1330 as the second sensor type; FIG. 13) being time-stamped (paragraph [0092]), so that the processing unit 1310 in FIG. 13 utilizes imaging information from the same or similar time in its determinations.
Moreover, in the context/field of enhancing autonomous vehicle perception with off-vehicle collected data, Sun et al. (‘247) teaches e.g., in FIG. 6C and at paragraphs [0063], [0070], [0076], [0089], etc. that when a server 608 receives a vehicle’s sensor results 674 (e.g., including the detected object lists; FIG. 3) together with reported (ground truth) data 610a-c, the server can calculate an updated sensor model 672 for 
It would have been obvious at the time the application was filed to implement or modify the Blayvas (‘885) sensory systems and methods for autonomous devices so that models would be used for object detection, e.g., for example in the detection module 665 and in the camera/sensor systems, as taught by Zhang et al. (‘658), and so that in addition to detecting inconsistent system responses in FIG. 5 of Blayvas (‘885) e.g., for training a camera system, consistent responses (e.g., between a camera and a lidar) would have also been used, as taught by Zhang et al. (‘658) and as suggested by Blayvas ('885) himself in the last sentence of paragraph [0085], utilizing time-stamped imaging information e.g., from the various sensors, in order to modify (boost/lower) the object detection confidence of the camera using cross-temporal (same time, based on the time-stamps) validation from the lidar, as taught by Zhang et al. (‘658), so that the camera system (and its/the detection module(s) such as 665) and/or the sonar system would be better trained according to confidences to detect objects using the trainable detection model e.g., when the true state could be inferred e.g., from the response of the lidar (e.g., from the detected or not detected corresponding 3D blob), as taught by KSR).4
Moreover, it would have been obvious at the time the application was filed to implement or further modify the Blayvas (‘885) sensory systems and methods for autonomous devices so that the autonomous vehicle would provide its sensor results (e.g., the detected objects 630 with confidence levels (as labels)) to a server (608) that was also provided with reported (ground truth) data from other devices including other vehicles, as taught by Sun et al. (‘247), and that the server would have calculated and provided an updated sensor models to the vehicle(s) based on the differences, for detecting objects, as taught by Sun et al. (‘247), in order to improve the vehicle’s future sensor (and object detection) performance, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Blayvas (‘885) sensory systems and methods for autonomous devices would have rendered obvious:
per claim 1, tracking, in accordance with at least one object detection model [e.g., by means of the detection module 665 in Blayvas (‘885), obviously implemented using a “model” (e.g., DPM) as taught at paragraph [0101] of Zhang et al. (‘658) for identifying candidate objects at 1404 (see also paragraph [0033] and claims 8 and 9 in Zhang et al. (‘658))], one or more items from a first of the plurality of types of sensor data acquired by one or more of a first type of the plurality of types of sensors [e.g., as shown in the frames in FIG. 6 of Blayvas (‘885), for the object 630 detected by the video camera 665 or other sensor], wherein the one or more items appear in the surrounding of the vehicle [e.g., as would have been obvious, when the object (630) in Blayvas (‘885) was related to driving and navigation (paragraph [0057]); see also paragraphs [0088] to [0104] in Blayvas (‘885) e.g., describing an autonomous vehicle scenario with object detecting and tracking (paragraphs [0088], [0090], etc.)];
generating validation base data based on a second type of sensor data from at least one of a second type of the plurality of types of sensors [e.g., in FIG. 5 of Blayvas (‘885), for example, with the lidar 3D blobs validating and increasing/modifying the confidence scores of (2D) camera detected objects, as taught in FIG. 14 of Zhang et al. (‘658); with the cross-temporal validation being performed in FIG. 6 of Blayvas (‘885), and with the time-stamps of paragraph [0092] in Zhang et al. (‘658); and in Blayvas (‘885), the data from the radar, etc., stored as raw data and used to determine inconsistent system responses, if any, in FIG. 5, for example between the camera’s object detection and the radar’s object detection; e.g., paragraph [0079], “raw data can be used for object detection or training of the object detector (confirming existence of a corresponding verification for the object)”];
sending a set of events of interest, selected from the labeled one or more items [e.g., the sensor results (as a set or results), including e.g., object lists, as taught at 674 by Sun et al. (‘247) that are sent to the server 608; and including the detected objects and confidence levels (as labels) for training the detection module 665 (object detector) as taught by Blayvas (‘885)], to a model update center [e.g., the server (608) in Sun et al. (‘247)], which adapts at least one global object detection model [e.g., to obtain the updated sensor model 672, in Sun et al. (‘247), in response to the sensor results 674 and the reported (ground truth) data 610a-c] based on sets of events of interest from a plurality of autonomous driving vehicles in a fleet [e.g., “all vehicles” that are said to be “fleet-wide” at paragraph [0063] in Sun et al. (‘247) which have their “firmware update[d]” and also obviously had their sensor model 672 updated by the server 608, wherein the updated sensor model 672 is “sent to new vehicles or as an update to existing vehicles” at paragraph [0073]];
receiving, from the model update center [e.g., from the server 608 in Sun et al. (‘247)], model update information representing the adapted at least one global object detection model [e.g., the updated sensor model 672, in Sun et al. (‘247), in response to the sensor results 674 and the reported (ground truth) data 610a-c]; and 
updating the at least one object detection model based on model update information [e.g., for example, updating the detection module 665 in Blayvas (‘885) after receiving the updated sensor model from the server (608), as taught by Sun et al. (‘247), as an update for existing vehicles at paragraph [0073] of Sun et al. (‘247)];  
per claim 2, depending from claim 1, wherein a label associated with each of the labeled one or more items is associated with a confidence score [e.g., the “confidence level” in FIG. 6 and paragraphs [0074], [0083], and [0084] in Blayvas (‘885); and/or the confidence scores (e.g., paragraphs [0029], [0038], etc.) in Zhang et al. (‘658)]; 
per claim 3, depending from claim 1, wherein the step of labeling via cross-modality validation comprises: 
for each of the one or more items at each point of time [e.g., utilizing time-stamped imaging information (paragraph [0092]) to modify the confidence scores, as taught by Zhang et al. (‘658), in order to utilize imaging information from the same or similar times e.g., in cross-modality (e.g., 2D/3D) determinations], 
registering the item tracked at the point of time with a portion of the validation base data acquired at the point of time [e.g., the time frames (605, 610, 615) in FIG. 6 of Blayvas (‘885); and the time stamps at paragraph [0092] in Zhang et al. (‘658) used e.g., for modifying confidence scores], 
cross validating, on-the-fly, the item at the point of time based on the portion of the validation base data to generate a corresponding cross modality validation result [e.g., validating the heterogeneous sensor responses (e.g., camera, radar, sonar, lidar, etc.) as taught by Blayvas (‘885) at 510 and 515; and modifying the camera’s (2D) object detection confidence based on corresponding (3D) lidar blobs, as taught by Zhang et al. (‘658)] to generate a corresponding cross modality validation [e.g., when one sensor of a heterogeneous system (400) is inconsistent with other sensors, as taught by Blayvas (‘885) in FIG. 5; and when the lidar confirms or does not confirm the object detected by the camera, as taught e.g., in FIG. 14 by Zhang et al. (‘658); and such that a confidence is increased as taught in the last sentence of paragraph [0085] in Blayvas (‘885)], 
assessing the cross modality validation result with respect to the item [e.g., at 510, 515 in Blayvas (‘885); and at 1420 in Zhang et al. (‘658)], and 
assigning a label to the item [e.g., the label indicating the increased/decreased confidence Cfusion, as taught by Zhang et al. (‘658), by which detection by an inconsistent sensor (e.g., sonar) is trained, as taught by Blayvas (‘885)], wherein the label is determined based on the at least one object detection model [e.g., based on the model (e.g., DPM; see also paragraph [0101]), as taught by Zhang et al. (‘658), obviously used in the detection module 665 of Blayvas (‘885)] in accordance with the cross modality validation result [e.g., at FIG. 5 of Blayvas (‘885) and at FIG. 14 (2D/3D modes) of Zhang et al. (‘658)] with a time stamp corresponding to the point of time [e.g., paragraph [0101] in Zhang et al. (‘658) where all image (e.g., camera, lidar) information (e.g., provided by the camera 1310 and lidar 1320) is time-stamped];
per claim 4, depending from claim 1, further comprising labeling via cross temporal validation, which comprises: 
for each of the one or more items, 
determining a label for the item with a confidence score estimated based on the at least one object detection model [e.g., the confidence for the object 630 at a time frame (615) when the confidence was high/strong, in FIG. 6 of Blayvas (‘885); or obviously when the confidence was still low at the time frame (615); and with the confidence score obviously given by the model e.g., as at paragraphs [0038], [0066], etc. of Zhang et al. (‘658)], 
retrieving previous labels corresponding to the item [e.g., from the time frames 605 and 610 in FIG. 6 of Blayvas (‘885)], wherein each of the previous labels has a corresponding previous time stamp [e.g., as obvious in the time frames of Blayvas (‘885), to distinguish time frames and allow for back tracking (of objects 630) in time; and as taught at paragraph [0101] in Zhang et al. (‘658)] and a corresponding confidence score [e.g., the confidence level in Blayvas (‘885) and the confidence score in Zhang et al. (‘658)], and 
if the estimated label being the same as the previous labels, the item is labeled with the estimated label [e.g., when the object confidence becomes high/strong in the time frame 615, in FIG. 6 of Blayvas (‘885), and an object was previously detected (albeit with low confidence) at 610, and the high/strong confidence is back tracked to the time frame 610];
per claim 5, depending from claim 4, further comprising resolving an ambiguity when the estimated label is not same as the previous labels [e.g., when the confidence at 615 was high/strong in FIG. 6 and the confidences at 605, 610 were not high/strong, in FIG. 6 of Blayvas (‘885); and/or obviously when the confidence at 615 would have remained low for the object 630 in FIG. 6, and so a high/strong confidence would not have been back tracked in time for the object 630, in FIG. 6 of Blayvas (‘885)]
labeling the item and the previously labeled items using the estimated label when the confidence score of the estimated label is higher than that of the previous labels [e.g., when there were low and high/strong confidences, at 610 and 615 in FIG. 6 of Blayvas (‘885)], and 
labeling the item using a previous label if the confidence score of the previous label is higher [e.g., when the confidence obviously did not become high/strong at 615 in FIG. 6 of Blayvas (‘885) but remained low or obviously became lower, and so the low confidence detection at 610 was not changed for training to a high/strong confidence; or as described at paragraph [0084], where, “Optionally, tracking may be applied in reverse as in 620 with the set of images 600. In some embodiments of the disclosure, object 630 may be detected with great confidence in the initial images and then fade out or disappear in the forward direction and then reappear, for example due to fog or other interferences”, and so previous label (confidence) in the initial image would be applied in a forward direction of time when the object faded out and disappeared];
per claim 7, a machine readable and non-transitory medium having data recorded thereon for in-situ perception in an autonomous driving vehicle [e.g., for obviously implementing the programmed processing unit(s) e.g., of claim 15, in Blayvas (‘885)], wherein the data, once read by the machine, cause the machine to perform the following: 
receiving a plurality of types of sensor data acquired continuously by a plurality of types of sensors deployed on the vehicle [e.g., 110-120, etc. in Blayvas (‘885)], wherein the plurality of types of sensor data provide information about a surrounding of [e.g., the data from the camera, radar, sonar, lidar, etc. in Blayvas (‘885)]; 
tracking, in accordance with at least one object detection model [e.g., by the object detectors/detection module(s) (665) in Blayvas (‘885), implemented with a trainable model, as taught by Zhang et al. (‘658); see also paragraphs [0088], [0090], etc. in Blayvas (‘885) for detection and tracking], one or more items from a first of the plurality of types of sensor data acquired by one or more of a first type of the plurality of types of sensors [e.g., for example only, the camera 110 in Blayvas (‘885)], wherein the one or more items appear in the surrounding of the vehicle [e.g., as obviously shown (e.g., at 630) in FIG. 6 of Blayvas (‘885), and in the “cat” example of Blayvas (‘885) at paragraph [0085]; and obviously the vehicles, etc. shown in the FIGS. of Zhang et al. (‘658)]; 
generating validation base data based on a second type of sensor data from at least one of a second type of the plurality of types of sensors [e.g., in FIG. 5 of Blayvas (‘885), for example, with the lidar 3D blobs validating and increasing/modifying the confidence scores of (2D) camera detected objects, as taught in FIG. 14 of Zhang et al. (‘658); with the cross-temporal validation being performed in FIG. 6 of Blayvas (‘885), and with the time-stamps of paragraph [0092] in Zhang et al. (‘658); and in Blayvas (‘885), the data from the radar, etc., stored as raw data and used to determine inconsistent system responses, if any, in FIG. 5, for example between the camera’s object detection and the radar’s object detection; e.g., paragraph [0079], “raw data can be used for object detection or training of the object detector (confirming existence of a corresponding verification for the object)”]; 
labeling, automatically on-the-fly, the one or more items [e.g., as shown in FIGS. 6 and 7 of Blayvas (‘885); e.g., see paragraph [0086], “Images 600 together with identifying and labeling objects 630 in images deducted by the tracking procedure described above are tagged and stored in buffer 675 for further training of the detection module 665.”] via cross-modality validation [e.g., via the validation (at 515, 530, etc.) as shown in FIG. 5 before FIG. 6 in Blayvas (‘885), as validating between subsystems such as between the camera’s object detection and the radar’s object detection] based on the validation base data to generate labeled one or more items [e.g., based on there obviously not having been inconsistent subsystem responses in FIG. 5 before FIG. 6 in Blayvas (‘885); or if there were, that the inconsistent responses were obviously addressed (by the cross-modality validation) in FIG. 5, or by the (cross-temporal) validation in FIG. 6]; 
sending a set of events of interest, selected from the labeled one or more items [e.g., the sensor results (as a set or results), including e.g., object lists, as taught at 674 by Sun et al. (‘247) that are sent to the server 608; and including the detected objects and confidence levels (as labels) for training the detection module 665 (object detector) as taught by Blayvas (‘885)], to a model update center [e.g., the server (608) in Sun et al. (‘247)], which adapts at least one global object detection model [e.g., to obtain the updated sensor model 672, in Sun et al. (‘247), in response to the sensor results 674 and the reported (ground truth) data 610a-c] [e.g., “all vehicles” that are said to be “fleet-wide” at paragraph [0063] in Sun et al. (‘247) which have their “firmware update[d]” and also obviously had their sensor model 672 updated by the server 608, wherein the updated sensor model 672 is “sent to new vehicles or as an update to existing vehicles” at paragraph [0073]];
receiving, from the model update center [e.g., from the server 608 in Sun et al. (‘247)], model update information representing the adapted at least one global object detection model [e.g., the updated sensor model 672, in Sun et al. (‘247), in response to the sensor results 674 and the reported (ground truth) data 610a-c]; and 
updating the at least one object detection model based on model update information [e.g., for example, updating the detection module 665 in Blayvas (‘885) after receiving the updated sensor model from the server (608), as taught by Sun et al. (‘247), as an update for existing vehicles at paragraph [0073] of Sun et al. (‘247)];  
per claim 8, depending from claim 7, wherein a label associated with each of the labeled  one or more items is associated with a confidence score [e.g., the “confidence level” in FIG. 6 and paragraphs [0074], [0083], and [0084] in Blayvas (‘885); and/or the confidence scores (e.g., paragraphs [0029], [0038], etc.) in Zhang et al. (‘658)]; 
per claim 9
for each of the one or more items at each point of time [e.g., utilizing time-stamped imaging information (paragraph [0092]) to modify the confidence scores, as taught by Zhang et al. (‘658), in order to utilize imaging information from the same or similar times e.g., in cross-modality (e.g., 2D/3D) determinations], 
registering the item tracked at the point of time with a portion of the validation base data acquired at the point of time [e.g., the time frames (605, 610, 615) in FIG. 6 of Blayvas (‘885); and the time stamps at paragraph [0092] in Zhang et al. (‘658) used e.g., for modifying confidence scores], 
cross validating, on-the-fly, the item at the point of time based on the portion of the validation base data [e.g., validating the heterogeneous sensor responses (e.g., camera, radar, sonar, lidar, etc.) as taught by Blayvas (‘885) at 510 and 515; and modifying the camera’s (2D) object detection confidence based on corresponding (3D) lidar blobs, as taught by Zhang et al. (‘658)] to generate a corresponding cross modality validation result [e.g., when one sensor of a heterogeneous system (400) is inconsistent with other sensors, as taught by Blayvas (‘885) in FIG. 5; and when the lidar confirms or does not confirm the object detected by the camera, as taught e.g., in FIG. 14 by Zhang et al. (‘658); and such that a confidence is increased as taught in the last sentence of paragraph [0085] in Blayvas (‘885)], 
assessing the cross modality validation result with respect to the item [e.g., at 510, 515 in Blayvas (‘885); and at 1420 in Zhang et al. (‘658)], and 
assigning a label to the item [e.g., the label indicating the increased/decreased confidence Cfusion, as taught by Zhang et al. (‘658), by which detection by an inconsistent sensor (e.g., sonar) is trained, as taught by Blayvas (‘885)], wherein the label is determined based on the at least one object detection model [e.g., based on the model (e.g., DPM; see also paragraph [0101]), as taught by Zhang et al. (‘658), obviously used in the detection module 665 of Blayvas (‘885)] in accordance with the cross modality validation result [e.g., at FIG. 5 of Blayvas (‘885) and at FIG. 14 (2D/3D modes) of Zhang et al. (‘658)] with a time stamp corresponding to the point of time [e.g., paragraph [0101] in Zhang et al. (‘658) where all image (e.g., camera, lidar) information (e.g., provided by the camera 1310 and lidar 1320) is time-stamped];
per claim 10, depending from claim 7, wherein the data, when read by the machine, further causes the machine to perform the following steps: 
for each of the one or more items, 
determining a label for the item with a confidence score estimated based on the at least one object detection mode [e.g., the confidence for the object 630 at a time frame (615) when the confidence was high/strong, in FIG. 6 of Blayvas (‘885); or obviously when the confidence was still low at the time frame (615); and with the confidence score obviously given by the model e.g., as at paragraphs [0038], [0066], etc. of Zhang et al. (‘658)], 
retrieving previous labels corresponding to the item [e.g., from the time frames 605 and 610 in FIG. 6 of Blayvas (‘885)], wherein each of the previous labels has a corresponding previous time stamp [e.g., as obvious in the time frames of Blayvas (‘885), to distinguish time frames and allow for back tracking (of objects 630) in time; and as taught at paragraph [0101] in Zhang et al. (‘658)] and a corresponding [e.g., the confidence level in Blayvas (‘885) and the confidence score in Zhang et al. (‘658)], and 
if the estimated label being the same as the previous labels, the item is labeled with the estimated label [e.g., when the object confidence becomes high/strong in the time frame 615, in FIG. 6 of Blayvas (‘885), and an object was previously detected (albeit with low confidence) at 610, and the high/strong confidence is back tracked to the time frame 610];  
per claim 11, depending from claim 10, wherein the data, when read by the machine, further causes the machine to perform resolving an ambiguity when the estimated label is not same as  the previous labels [e.g., when the confidence at 615 was high/strong in FIG. 6 and the confidences at 605, 610 were not high/strong, in FIG. 6 of Blayvas (‘885); and/or obviously when the confidence at 615 would have remained low for the object 630 in FIG. 6, and so a high/strong confidence would not have been back tracked in time for the object 630, in FIG. 6 of Blayvas (‘885)]  by, 
labeling the item and the previously labeled items using the estimated label when the confidence score of the estimated label is higher than that of the previous labels [e.g., when there were low and high/strong confidences, at 610 and 615 in FIG. 6 of Blayvas (‘885)], and 
labeling the item using a previous label if the confidence score of the previous label is higher [e.g., when the confidence obviously did not become high/strong at 615 in FIG. 6 of Blayvas (‘885) but remained low or obviously became lower, and so the low confidence detection at 610 was not changed for training to a high/strong confidence; or as described at paragraph [0084], where, “Optionally, tracking may be applied in reverse as in 620 with the set of images 600. In some embodiments of the disclosure, object 630 may be detected with great confidence in the initial images and then fade out or disappear in the forward direction and then reappear, for example due to fog or other interferences”, and so previous label (confidence) in the initial image would be applied in a forward direction of time (rather than in the back direction) when the object faded out and disappeared]: 
when the estimated label is inconsistent with the previous labels,
assigning the estimated label to the item and the previously labeled items when the estimated label can be used to resolve the inconsistency e.g., when the object confidence becomes high/strong in the time frame 615, in FIG. 6 of Blayvas (‘885), and an object was previously detected (albeit with low confidence) at 610, and the high/strong confidence is back tracked to the time frame 610], 
assigning the previous labels to the item if the previous labels are consistent and can be used to resolve the inconsistency [e.g., as described at paragraph [0084], where, “Optionally, tracking may be applied in reverse as in 620 with the set of images 600. In some embodiments of the disclosure, object 630 may be detected with great confidence in the initial images and then fade out or disappear in the forward direction and then reappear, for example due to fog or other interferences”, and so previous label (confidence) in the initial image would be applied in a forward direction of time (rather than in the back direction) when the object faded out and disappeared]
assigning the estimated label to the item when the inconsistency is not resolved [e.g., when the confidence obviously did not become high/strong at 615 in FIG. 6 of Blayvas (‘885) but remained low or obviously became lower, and so the low confidence detection at 610 was not changed for training to a high/strong confidence];  
per claim 13, a system for in-situ perception in an autonomous driving vehicle, comprising: 
one or more sensor data receivers [e.g., 140, 145 in Blayvas (‘885)] implemented by a processor and configured for receiving a plurality of types of sensor data acquired continuously by a plurality of types of sensors [e.g., 110-120, etc. in Blayvas (‘885)] deployed on the vehicle, wherein the plurality of types of sensor data provide information about surrounding of the vehicle [e.g., the data from the camera, radar, sonar, lidar, etc. in Blayvas (‘885)]; 
an object detection & tracking unit implemented by the processor and configured for tracking, in accordance with at least one object detection model [e.g., by the object detectors/detection module(s) (665) in Blayvas (‘885), implemented with a trainable model, as taught by Zhang et al. (‘658); see also paragraphs [0088], [0090], etc. in Blayvas (‘885) for detection and tracking], one or more items from a first of the plurality of types of sensor data acquired by one or more of a first type of the plurality of types of sensors [e.g., for example only, the camera 110 in Blayvas (‘885)], wherein the one or more items appear in the surrounding of the vehicle [e.g., as obviously shown (e.g., at 630) in FIG. 6 of Blayvas (‘885), and in the “cat” example of Blayvas (‘885) at paragraph [0085]; and obviously the vehicles, etc. shown in the FIGS. of Zhang et al. (‘658)]; 
a validation base data generator [e.g., at 140, 145 in Blayvas (‘885), implementing e.g., the functionality of FIG. 5] implemented by the processor and configured for generating validation base data based on a second type of sensor data from at least one of a second type of the plurality of types of sensors [e.g., in FIG. 5 of Blayvas (‘885), for example, with the lidar 3D blobs validating and increasing/modifying the confidence scores of (2D) camera detected objects, as taught in FIG. 14 of Zhang et al. (‘658); with the cross-temporal validation being performed in FIG. 6 of Blayvas (‘885), and with the time-stamps of paragraph [0092] in Zhang et al. (‘658); and in Blayvas (‘885), the data from the radar, etc., stored as raw data and used to determine inconsistent system responses, if any, in FIG. 5, for example between the camera’s object detection and the radar’s object detection; e.g., paragraph [0079], “raw data can be used for object detection or training of the object detector (confirming existence of a corresponding verification for the object)”]; 
an on-the-fly data labeling unit [e.g., at 140, 145 in Blayvas (‘885), implementing e.g., the functionality of FIGS. 5 to 7] implemented by the processor and configured for labeling, automatically on-the-fly, the one or more items [e.g., as shown in FIGS. 6 and 7; e.g., paragraph [0086], “Images 600 together with identifying and labeling objects 630 in images deducted by the tracking procedure described above are tagged and stored in buffer 675 for further training of the detection module 665.”] via cross-modality validation [e.g., via the validation (at 515, 530, etc.) as shown in FIG. 5 before FIG. 6, as validating between subsystems such as between the camera’s object detection and the radar’s object detection] based on the validation base data to generate labeled one or more items [e.g., based on there obviously not having been inconsistent subsystem responses in FIG. 5 before FIG. 6; or if there were, that the inconsistent responses were obviously addressed (by the cross-modality validation) in FIG. 5, or by the (cross-temporal) validation in FIG. 6]; 
an event of interest selector [e.g., at the vehicle 1202 (vehicle controller 404), for selecting the on-board sensor data (sensor results 674) to be sent to the server (608) 1252, e.g., at 1208 in FIG. 12 of Sun et al. (‘247)] implemented by the processor and configured for sending a set of events of interest, selected from the labeled one or more items [e.g., the sensor results (as a set or results), including e.g., object lists, as taught at 674 by Sun et al. (‘247) that are sent to the server 608; and including the detected objects and confidence levels (as labels) for training the detection module 665 (object detector) as taught by Blayvas (‘885)], to a model update center [e.g., the server (608) in Sun et al. (‘247)], which adapts at least one global object detection model [e.g., to obtain the updated sensor model 672, in Sun et al. (‘247), in response to the sensor results 674 and the reported (ground truth) data 610a-c] based on sets of events of interest from a plurality of autonomous driving vehicles in a fleet [e.g., “all vehicles” that are said to be “fleet-wide” at paragraph [0063] in Sun et al. (‘247) which have their “firmware update[d]” and also obviously had their sensor model 672 updated by the server 608, wherein the updated sensor model 672 is “sent to new vehicles or as an update to existing vehicles” at paragraph [0073]]; and 
a global model update unit [e.g., at 672 FIG. 6C of Sun et al. (‘247)] implemented by the processor and configured for 
receiving, from the model update center, model update information representing the adapted at least one global object detection model [e.g., as shown by the “Updated sensor model” in FIG. 6C of Sun et al. (‘247), received from the server 608]; and 
updating the at least one object detection model based on the received model update information [e.g., as shown by the dashed line between the sensor model 672 and the vehicle 602, in FIG. 6C of Sun et al. (‘247)];  
per claim 14, depending from claim 13, wherein a label associated with each of the labeled one or more items is associated with a confidence score [e.g., the “confidence level” in FIG. 6 and paragraphs [0074], [0083], and [0084] in Blayvas (‘885); and/or the confidence scores (e.g., paragraphs [0029], [0038], etc.) in Zhang et al. (‘658)]; 
per claim 15, depending from claim 13, wherein the on-the-fly data labeling unit comprises: 
a cross modality validation unit [e.g., as shown in FIG. 5 of Blayvas (‘885) and FIG. 14 of Zhang et al. (‘658)] implemented by the processor and configured for, 
with respect to each of the one or more items at each point of time [e.g., utilizing time-stamped imaging information (paragraph [0092]) to modify the confidence scores, as taught by Zhang et al. (‘658), in order to utilize imaging information from the same or similar times e.g., in cross-modality (e.g., 2D/3D) determinations], 
registering the item tracked at the point of time with a portion of the validation base data acquired at the point of time [e.g., the time frames (605, 610, 615) in FIG. 6 of Blayvas (‘885); and the time stamps at paragraph [0092] in Zhang et al. (‘658) used e.g., for modifying confidence scores], 
cross validating, on-the-fly, the item at the point of time based on the portion of the validation base data [e.g., validating the heterogeneous sensor responses (e.g., camera, radar, sonar, lidar, etc.) as taught by Blayvas (‘885) at 510 and 515; and modifying the camera’s (2D) object detection confidence based on corresponding (3D) lidar blobs, as taught by Zhang et al. (‘658)] to generate a corresponding cross modality validation result [e.g., when one sensor of a heterogeneous system (400) is inconsistent with other sensors, as taught by Blayvas (‘885) in FIG. 5; and when the lidar confirms or does not confirm the object detected by the camera, as taught e.g., in FIG. 14 by Zhang et al. (‘658); and such that a confidence is increased as taught in the last sentence of paragraph [0085] in Blayvas (‘885)], 
assessing the cross modality validation result with respect to the item [e.g., at 510, 515 in Blayvas (‘885); and at 1420 in Zhang et al. (‘658)], and 
assigning a label to the item [e.g., the label indicating the increased/decreased confidence Cfusion, as taught by Zhang et al. (‘658), by which detection by an inconsistent sensor (e.g., sonar) is trained, as taught by Blayvas (‘885)], wherein the label is determined based on the at least one object detection model [e.g., based on the model (e.g., DPM; see also paragraph [0101]), as taught by Zhang et al. (‘658), obviously used in the detection module 665 of Blayvas (‘885)] in accordance with the cross modality validation result [e.g., at FIG. 5 of Blayvas (‘885) and at FIG. 14 (2D/3D modes) of Zhang et al. (‘658)] with a time stamp corresponding to the point of time [e.g., paragraph [0101] in Zhang et al. (‘658) where all image (e.g., camera, lidar) information (e.g., provided by the camera 1310 and lidar 1320) is time-stamped];  
per claim 16, wherein the on-the-fly data labeling unit further comprises a cross temporal validation unit implemented by the processor and configured for, with respect to each of the one or more items, 
determining a label for the item with a confidence score estimated based on the at least one object detection model [e.g., the confidence for the object 630 at a time frame (615) when the confidence was high/strong, in FIG. 6 of Blayvas (‘885); or obviously when the confidence was still low at the time frame (615); and with the confidence score obviously given by the model e.g., as at paragraphs [0038], [0066], etc. of Zhang et al. (‘658)], 
retrieving previous labels corresponding to the item [e.g., from the time frames 605 and 610 in FIG. 6 of Blayvas (‘885)], wherein each of the previous labels has a corresponding previous time stamp [e.g., as obvious in the time frames of Blayvas (‘885), to distinguish time frames and allow for back tracking (of objects 630) in time; and as taught at paragraph [0101] in Zhang et al. (‘658)] and a corresponding confidence score [e.g., the confidence level in Blayvas (‘885) and the confidence score in Zhang et al. (‘658)]
if the estimated label being the same as the previous labels, the item is labeled with the estimated label [e.g., when the object confidence becomes high/strong in the time frame 615, in FIG. 6 of Blayvas (‘885), and an object was previously detected (albeit with low confidence) at 610, and the high/strong confidence is back tracked to the time frame 610];  
per claim 17, wherein the cross temporal validation unit is further configured for: 
resolving an ambiguity when the estimated label is not same as the previous labels [e.g., when the confidence at 615 was high/strong in FIG. 6 and the confidences at 605, 610 were not high/strong, in FIG. 6 of Blayvas (‘885); and/or obviously when the confidence at 615 would have remained low for the object 630 in FIG. 6, and so a high/strong confidence would not have been back tracked in time for the object 630, in FIG. 6 of Blayvas (‘885)]  by, 
labeling the item and the previously labeled items using the estimated label when the confidence score of the estimated label is higher than that of the previous labels [e.g., when there were low and high/strong confidences, at 610 and 615 in FIG. 6 of Blayvas (‘885)], and 
labeling the item using a previous label if the confidence score of the previous label is higher [e.g., when the confidence obviously did not become high/strong at 615 in FIG. 6 of Blayvas (‘885) but remained low or obviously became lower, and so the low confidence detection at 610 was not changed for training to a high/strong confidence; or as described at paragraph [0084], where, “Optionally, tracking may be applied in reverse as in 620 with the set of images 600. In some embodiments of the disclosure, object 630 may be detected with great confidence in the initial images and then fade out or disappear in the forward direction and then reappear, for example due to fog or other interferences”, and so previous label (confidence) in the initial image would be applied in a forward direction of time when the object faded out and disappeared];
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
[Two (2) obviousness-type double patenting rejections, I. and II, are made below, as follows, with no rejection being made in this Office action based on 15/856600 since that application is apparently (e.g., technically, since Feb. 15, 2021) in an abandoned state:]
I. Claims 1 to 5, 7 to 11, and 13 to 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 21 of copending Application No. 15/856332 (reference application #1). 
II. Claims 1 to 4, 7 to 10, and 13 to 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 5, 7 to 11, and 13 to 17 of copending Application No. 15/615284 (reference application #2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the features in the current claim set (with current claims 1 to 5 particularly mapped below being also representative of current claims 7 to 11 and 13 to 17, respectively, which are rejected for similar/identical reasoning as given below for current claims 1 to 5) are revealed in the claims of the reference applications (#1 and #2) as follows:
per current claim 1, a method implemented on a computer having at least one processor, a storage, and a communication platform for in-situ perception in an autonomous driving vehicle [e.g., claim 1 in ‘332, claim 1 in ‘284], comprising:
receiving a plurality of types of sensor data acquired continuously by a plurality of types of sensors deployed on the vehicle, wherein the plurality of types of sensor data provide information about a surrounding of the vehicle [e.g., claim 1 in ‘332, claim 1 in ‘284]; 
tracking, in accordance with at least one object detection model, one or more items from a first of the plurality of types of sensor data acquired by one or more of a first type of the plurality of types of sensors, wherein the one or more items appear in the surrounding of the vehicle [e.g., claim 1 in ‘332, claim 1 in ‘284]; 
generating validation base data based on a second type of sensor data from at least one of a second type of the plurality of types of sensors [e.g., claim 3 in ‘332, claim 3 in ‘284]; 
labeling, automatically on-the-fly, the one or more items via cross-modality validation based on the validation base data to generate labeled one or more items [e.g., claims 1, 3, and 4 in ‘332, claims 1, 3, and 4 in ‘284];
sending a set of events of interest, selected from the labeled one or more items, to a model update center, which adapts at least one global object detection model [e.g., claim 7 in ‘332 and claim 1 in ‘284];
receiving, from the model update center, model update information representing the adapted at least one global object detection model [e.g., claim 7 in ‘332 and claim 1 in ‘284]; and 
updating the at least one object detection model based on model update information [e.g., claim 7 in ‘332 and claim 1 in ‘284];  
per current claim 2, depending from claim 1, wherein a label associated with each of the labeled one or more items is associated with a confidence score [e.g., claim 2 in ‘332, claim 2 in ‘284]; 
per current claim 3, depending from claim 1, wherein the step of labeling via cross-modality validation comprises: 
for each of the one or more items at each point of time [e.g., claim 3 in ‘332, claim 3 in ‘284], 
registering the item tracked at the point of time with a portion of the validation base data acquired at the point of time [e.g., claim 3 in ‘332, claim 3 in ‘284], 
cross validating, on-the-fly, the item at the point of time based on the portion of the validation base data to generate a corresponding cross modality validation result [e.g., claim 3 in ‘332, claim 3 in ‘284], 
assessing the cross modality validation result with respect to the item [e.g., claim 3 in ‘332, claim 3 in ‘284], and 
assigning a label to the item, wherein the label is determined based on the at least one object detection model in accordance with the cross modality validation result [e.g., claim 3 in ‘332, claim 3 in ‘284];
per current claim 4, depending from claim 1, further comprising labeling via cross temporal validation, which comprises: 
for each of the one or more items [e.g., claim 4 in ‘332, claim 4 in ‘284], 
determining a label for the item with a confidence score estimated based on the at least one object detection model [e.g., claim 4 in ‘332, claim 4 in ‘284], 
retrieving previous labels corresponding to the item, wherein each of the previous labels has a corresponding previous time stamp and a corresponding confidence score [e.g., claim 4 in ‘332, claim 4 in ‘284], and 
if the estimated label being the same as  the previous labels, the item is labeled with the estimated label [e.g., claim 4 in ‘332, claim 4 in ‘284];
per current claim 5, depending from claim 4, further comprising resolving an ambiguity when the estimated label is not same as the previous labels by: 
labeling the item and the previously labeled items using the estimated label when the confidence score of the estimated label is higher than that of the previous labels [e.g., claim 4 in ‘332], and 
labeling the item using a previous label if the confidence score of the previous label is higher [e.g., claim 4 in ‘332];
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.T/Examiner, Art Unit 3667                                                                                                                                                                                                        
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant now claims, e.g., in claim 4, “determining a label for an item with a confidence score estimated based on . . .”, and then refers back to “the estimated label”.  This is unclear, since the label is “determined”, not estimated, by the wording of the claim, and it is the confidence score, and not the label by the wording of the claim, that is estimated.
        2 See footnote 1 above for an analysis, by the examiner, of this language.
        3 Cited previously by the examiner.
        4 For example only, following the teaching of the “cat” example of Blayvas (‘885) at paragraph [0085], it would have been obvious to one of ordinary skill in the art, when using a camera, lidar, and sonar sensor (as a heterogeneous sensory system 400) in order to detect a tabby (i.e., striped) cat (e.g., on a roadway), and when the sonar system gave an inconsistent response (since the cat’s fur reflects sound poorly) to those of the camera and lidar (which could “see” the tabby (striped) cat on the road), that the presence of the 3D blob from the (time-stamped) lidar imaging information at the camera’s detected object location for the cat would have been used in cross-validation to increase (boost) the detection confidence of the camera’s detector/detection module (665), as taught by Zhang et al. (‘658), and that the camera detection response tagged with the increased (boosted) confidence would have thus been used in order to train the inconsistent sonar detector/detection module (at 530) in FIG. 5 of Blayvas (‘885), e.g., as taught at paragraph [0080], in order to provide continued, on-line, mutual (cross-) training in the heterogeneous sensory system 400 of the autonomous vehicle, as desired by Blayvas (‘885).